Citation Nr: 0631538	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-04 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a 
perforated left eardrum.

2.	Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1968 
to September 1969, from August 1971 to August 1975, and from 
November 1975 to October 1990.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Waco, Texas, 
which denied service connection for residuals of a 
perforated      left eardrum, and for sinusitis.

In May 1999, the veteran and a friend testified at a hearing 
before a local     Decision Review Officer (DRO).  A 
transcript of that proceeding is on file.            In 
October 2001, the case was transferred to the RO in Winston-
Salem,            North Carolina, and that office forwarded 
the appeal to the Board.  

Also, through rating decisions issued in September 2001, 
July 2002 and        January 2003, the RO granted claims 
that previously were pending on appeal        for service 
connection for hearing loss, tinnitus, arthritis of multiple 
joints,          and actinic keratosis (claimed as 
precancerous lesions).  The veteran has not appealed either 
the initial rating or effective date assigned for each of 
these conditions -- so the claims have been resolved and are 
no longer before the Board.  See, e.g., Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

In July 2003, the Board remanded the remaining claims on 
appeal to the RO (via the Appeals Management Center (AMC) in 
Washington, DC), for further development of the evidence.  
Following completion of the requested development actions, 
the AMC continued the denial of these claims, and then 
returned the case to the Board.   







FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed  to substantiate his claims for service 
connection for residuals of a perforated         left eardrum 
and sinusitis, including an explanation of whose 
responsibility --      his or VA's, it was to obtain that 
evidence and information.  Moreover, all relevant evidence 
necessary for a fair disposition of these matters has been 
obtained.

2.	The most persuasive evidence of record establishes that 
the veteran does not currently have any residuals of a 
perforated eardrum.  

3.	The veteran's most recent VA clinical records show that in 
all likelihood,          he presently has sinusitis.  
However, the competent medical evidence does not provide an 
objective basis upon which to find that this condition is 
etiologically related to service. 


CONCLUSIONS OF LAW

1.	The veteran does not currently have any residuals of a 
perforated left eardrum that were incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).

2.	The veteran's sinusitis was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1,   3.6, 3.102, 3.159, 3.303 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) 
that are relevant to establishing a disability - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing exceptional circumstances relating to 
the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the 
basis for a disability rating that reflects that 
level of disability was submitted, or on the day 
after the veteran's discharge from service if the 
claim that is the basis for which service 
connection is awarded is submitted within one year 
after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the Department that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date 
elements, etc.  Similarly, even for claims that "fall 
beyond" the five basic elements of a service connection 
claim, such as special monthly compensation, pension, etc., 
the effective date to be assigned if the claim is granted is 
a matter that needs to be addressed      in the VCAA notice.

In view of the above requirements that pertain to the 
content of VCAA notice provided, the veteran has been 
provided several notice letters during the course      of 
the appeal, intended to inform him of the procedures in 
effect for the evidentiary development of his claims.  This 
correspondence, when considered along with the January 2000 
statement of the case (SOC) and several supplemental SOCs 
(SSOCs) issued to him, effectively satisfied each of the key 
criteria outlined in the     Pelegrini II decision as to 
sufficient VCAA notice.     

Through a July 2001 letter, the RO initially informed the 
veteran of the recent enactment of the VCAA, and then 
proceeded to explain what were the constituent elements of a 
valid claim for service connection, and the general type of 
evidence that would be most helpful in order to satisfy 
these elements.  Then in                 May 2004, the AMC 
issued to him another letter informing him of the 
opportunity to provide or otherwise identify evidence 
concerning his claims, following the Board's July 2003 prior 
remand in this case, and on this instance also included      
an extensive discussion with respect to the shared 
obligation between VA and the veteran himself to obtain all 
additional evidence relevant to the disposition of his 
claim.  That correspondence informed him that VA would 
undertake reasonable efforts to obtain evidence necessary to 
support his claims, including helping him obtain additional 
medical records, employment records, and records from other       
Federal agencies.  Additionally, it was requested that he 
complete and return           a VA Form 21-4142 
(Authorization and Consent to Release of Information) with 
identification information for further medical records from 
Dr. W., in accordance with the Board's July 2003 remand 
directive that he should receive another opportunity to 
submit evidence from this treatment provider.   

The AMC has also since provided to the veteran additional 
October 2004 and March 2005 notice letters which contained 
substantially similar notice information to the 
correspondence already sent.   

Other relevant notice documents, include the January 2000 
SOC, which provided citation to and explanation of those 
principles under the applicable regulations pertaining to 
the adjudication of claims for service connection, to 
include              38 C.F.R. § 3.303(c).  Also, the most 
recently issued SSOC, dated in June 2005, included citation 
to 38 C.F.R. § 3.159 -- the regulation that sets forth the 
procedures by which VA will assist a claimant in the 
development of a claim for compensation benefits.  

The foregoing notice information provided clearly satisfied 
the first three elements of the Pelegrini II analysis as to 
what will constitute sufficient notice.  Moreover, the May 
2004 notice letter in particular contained language 
requesting that if the veteran had any other evidence in his 
possession that pertained to his claims,           to please 
inform the AMC of this -- this information met the fourth 
and final "element" of sufficient VCAA notice as set forth 
in the Pelegrini II decision.   




Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, 
this was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction (AOJ, i.e., RO), the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, as mentioned, there are specific requirements 
pertaining to the timeliness of the VCAA notice provided to 
a claimant seeking compensation or other benefits.  
Admittedly, in this case the notice letters that informed 
the veteran of the relevant provisions of the VCAA -- 
through correspondence dated between July 2001 and March 
2005, were issued to him well after the April 1998 RO    
rating decision that is presently on appeal.  This sequence 
of events on initial review does not comport with the 
Pelegrini II standard for timely notice, that the notice 
precede the original adjudication of the claim.  See 18 Vet. 
App. at 119-120.     Keep in mind, however, that the VCAA 
had not yet been enacted at the time of   that rating 
decision, and did not become effective until November 2000, 
more than two-years later.  Thus, the RO could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim,  because the 
VCAA did not yet even exist.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R.    § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
Moreover, in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notices were not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
  



Here, notwithstanding any defect in the timing of the notice 
to the veteran, there  has not been any detrimental effect 
upon the adjudication of his claims in view of additional 
measures VA has taken to ensure that he has received 
comprehensive VCAA notice.  Following the May 2004 detailed 
VCAA letter issued by the AMC, the veteran responded through 
identifying additional sources of relevant medical records, 
from both VA and private physicians, and the AMC has since 
taken appropriate measures to obtain these records.  
Subsequently, in April 2005, following receipt of another 
notice letter sent the previous month, the veteran requested 
that the AMC obtain his most recent outpatient records from 
the Asheville VA Medical Center (VAMC) (in lieu of his 
attending an additional VA examination), and also that upon 
receipt of these treatment reports, his claims would be 
considered and rated on the evidence of record.  For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs), and     his outpatient and hospitalization records 
from several VA medical facilities.         In attempting to 
acquire all relevant records from the F.S.M. clinic, the AMC       
has received a response from that facility that no 
treatments records for the veteran     are on file.  He has 
also undergone VA examinations in connection with the claims 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Recently, the AMC arranged for him to undergo an additional 
examination in April 2005, in accordance with the Board's 
July 2003 remand directive.  However, the veteran cancelled 
that examination in advance of the scheduled date, and 
requested that further outpatient records be obtained, and 
his claims then rated based upon the evidence of record.

In support of his claims, the veteran has submitted a 
February 2000 medical opinion from Dr. W., a physician who 
treated him at the VA clinic in Denton, Texas, along with 
various personal statements.  He also provided testimony 
during a May 1999 hearing at the RO before a local DRO.
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to 
the appellant regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claims.

Governing Law, and Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Where the disability under consideration consists of a 
chronic disease, such as shown in service (or within the 
presumptive periods set forth under 38 C.F.R.           § 
3.307), subsequent manifestations of the same disease at any 
later date, however, remote, are service-connected, unless 
clearly attributable to intercurrent causes.    To establish 
that a disease in service was chronic, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings --   if instead, the disease is not shown 
to be chronic, or, where the diagnosis of chronicity may be 
legitimately questioned, then a showing of continuity of 
symptomalogy is required.  See 38 C.F.R. § 3.303(b).   

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi,                        15 Vet. App. 143, 148-49 
(2001). 

A.	Residuals of Perforated Left Eardrum

To support entitlement to service connection for the left 
ear condition claimed,       it must be shown that the 
incident in-service in which the veteran sustained a 
perforated left eardrum has precipitated a current 
disability.  The fact that he sustained a ruptured left 
eardrum in service itself, in November 1986, is not 
disputed.  The initial injury is reflected in his SMRs.  
Prior to establishing service connection for any disability 
arising out of the original in-service injury, the evidence 
first would need to show one or more present conditions 
associated with left ear impairment that, within at least a 
reasonable degree of likelihood, are the result of that 
injury.  As indicated, the initial requirement in review of 
claim for service connection is warranted is evidence of a 
current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Here, however, the most competent 
and persuasive evidence effectively rules out the presence 
of the disability claimed.  

Considering first, that evidence which has been set forth in 
support of the    potential existence of a current 
disability, claimed to have developed as a residual  of a 
left eardrum perforation, the veteran has provided a 
February 2000 statement from a Dr. W., who had previously 
treated him at a VA clinic.  According to this physician, 
the veteran reported having experienced a rupture of the 
left eardrum while in service, and that on previous 
evaluations of the veteran, he was noted to have had 
scarring of the left tympanic membrane that would indicate a 
previous rupture.  He had also developed constant tinnitus.  
The diagnosis was, in part, rupture of the left tympanic 
membrane with resultant scarring and tinnitus.      

The record further indicates that following the veteran's 
February 2001 VA examination of the nose, sinus and larynx 
region, an August 2001 supplemental opinion was obtained 
from that examiner which stated that, to the contrary, there 
was no evidence of the existence of the condition claimed.  
It was observed that both of the tympanic membranes were 
clear and intact, and there was no indication of a ruptured 
drumhead particularly of the left side.  The examiner's 
conclusion was that there was "no evidence of a ruptured 
eardrum whatsoever."  Also, while his overall medical 
opinion included a current diagnosis of tinnitus, which was 
considered to be etiologically related to service, that 
condition was found to be secondary to in-service noise 
exposure during the veteran's service in Vietnam.  There was 
no auditory condition found to be related to the in-service 
left eardrum perforation, which was due to an accidental 
occurrence which was unrelated to noise exposure.    

Significantly, too, the veteran's treatment history up until 
the time period that these opinions were obtained, is absent 
for a diagnosis of a ruptured left eardrum, or other left 
ear condition (or for that matter, right ear condition) 
deemed to be related to the original injury during service.  
This includes those records obtained pertaining to the 
veteran's treatment by Dr. W., which suggest that if 
anything, the tympanic membranes were clear and without 
abnormalities.  

Upon its initial consideration of the veteran's claim in 
July 2003, the Board indicated that the above-referenced 
opinions from February 2000 and August 2001, respectively, 
were clearly conflicting on the essential issue of the 
diagnosis of a tympanic membrane perforation and/or 
residuals therefrom.  For this reason, the claim was 
remanded to obtain a more conclusive VA medical opinion -- 
following examination and a claims file review, to resolve 
whether the veteran experienced the condition claimed.  In 
accordance with the Board's remand directive, the AMC 
arranged for him to undergo an examination in April 2005; 
however, he then cancelled the examination in advance, and 
indicated that he did not want to reschedule it.  He 
requested instead, that his recent VA clinical records were 
obtained, and that his claim then decided based on the 
evidence of record.           The AMC subsequently obtained 
additional records dated through June 2005.  

Accordingly, the basis upon which this claim merits 
consideration, should consist of the two opinions already 
obtained, with review also of all relevant clinical reports 
since added to the record.     

In adjudicating the instant claim, it is the Board's 
responsibility to weigh the evidence and decide where to 
give credit and where to withhold the same -- including 
accepting certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Obviously, this responsibility 
is more difficult when, as here, medical opinions diverge.  
And at the same time, the Board is mindful that it cannot 
make its own independent medical determination and there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, however, the more compelling 
opinion on the matter of the medical diagnosis of the 
veteran, consists of the  August 2001 VA physician's 
opinion.  

It warrants discussion initially that in reviewing the 
August 2001 opinion, indicating that there was no evidence 
of a ruptured left eardrum (and presumably also, any other 
condition due to a perforated eardrum), the examination 
provider had the opportunity during his previous February 
2001 examination both to objectively examine the veteran, 
and to review his documented medical history.  See      
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (those 
factors for assessing the probative value of an opinion on 
the question of medical nexus include the physician's access 
to the claims file and the thoroughness of the opinion).  
See also, Boggs v. West, 11 Vet. App. 334, 340 (1998).  The 
opinion of Dr. W., meanwhile, was not grounded in a 
contemporaneous examination -- and to the extent it     
cross-referenced earlier treatment records, those previous 
records in fact show no abnormalities of the tympanic 
membrane.  Of particular significance, also, the veteran's 
treatment history, and including his more recent VA 
outpatient records,   is entirely absent for a diagnosed 
left ear condition, or signs of a perforated eardrum.  These 
records indicate he was followed for tinnitus, and on one 
occasion right ear pain (believed to be due to sinus 
problems), but nothing substantially similar in nature to 
the condition claimed.  Thus, his clinical history is 
entirely consistent with the VA examiner's opinion.    

Thus, in view of its more substantial evidentiary basis, and 
accompanying clinical history from throughout the pendency 
of this appeal, the August 2001 physician's opinion 
represents the more probative conclusion.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).       So the most persuasive 
evidence rules out the existence of current residuals of         
a left perforated eardrum.  

As mentioned, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of 
present disability there can be no valid claim.").  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).
 
Hence, since the most competent evidence establishes that 
the veteran does not  have a perforated left eardrum, or 
other current residuals of that injury, service connection 
cannot be established for the condition claimed.  Moreover, 
given the absence of the existence of a current disability 
with even the potential basis of an association with in-
service tympanic membrane injury, it follows that there is 
no justification to consider whether there is any disability 
confirmed to have been medically related to service (i.e., 
establishing a medical nexus), as a residual of the original 
injury.  







B.	Sinusitis

Having reviewed those findings of record pertaining to a 
sinusitis condition,         the complete criteria for 
service connection for that disability have not been met, 
particularly, as to whether the essential element of a 
medical nexus between present sinusitis and military service 
has been established.  

Here, preliminarily, there is at minimum objective evidence 
of a present sinusitis condition -- as a condition precedent 
for service connection before evaluating next, the matter of 
medical nexus.  The veteran's clinical history from within a 
relatively recent time frame, includes a March 1999 record 
from a VA medical facility indicating an assessment of upper 
respiratory infection/sinusitis, and that he continued to be 
followed for sinusitis over the next two-years.  In her 
February 2000 overview of the veteran's condition, Dr. W. 
included the diagnosis of sinusitis. A contrasting opinion 
was provided by a VA physician in August 2001                 
(the supplemental report to his February 2001 examination), 
to the effect that       the veteran had normal paranasal 
sinuses.  

In view of this conflicting evidence, the Board in its July 
2003 remand requested     a further examination -- with 
respect to which, the veteran cancelled prior to the date 
scheduled (as with the examination for residuals of a 
perforated eardrum).  That notwithstanding, the more 
recently obtained VA outpatient records confirm  the 
continuation of treatment for sinusitis, inclusive of a 
March 2005 report of acute/chronic sinusitis, so the record 
establishes a present sinusitis disability      even in the 
absence of further examination to confirm its existence.    

There remains, however, the dispositive issue as to whether 
sinusitis has an objective medical relationship to an 
incident of military service.  





The consideration of this issue should begin with review of 
the veteran's SMRs,  and whether there was relevant 
symptomatology shown during then.  These records include an 
undated x-ray report (likely from 1977) showing a possible 
small frontal sinus osteoma, with no other abnormality.  On 
evaluation in October 1980,            he reported having 
experienced sinus congestion.  Subsequently, a March 1984 
report of outpatient treatment notes that the veteran 
presented with a sinus headache and nasal congestion; the 
assessment was sinusitis.  In December 1985, he again 
underwent evaluation for symptoms of sinus congestion and 
coughing, and was observed to have developed a post-nasal 
drip.  Also, the report of his August 1990 separation 
examination lists, amongst several other conditions he was 
noted to have, "continuous sinus drainage, [and] frequent 
sore throat."  

These findings establish that there was at minimum, a 
diagnosed instance of sinusitis in service during the mid-
1980s.  The documentation on separation      from service of 
symptomatology affecting the sinus region, in 1990, also 
presents  at least the possibility that sinus problems 
returned or became exacerbated at that point in time.  
However, without additional persuasive evidence linking 
those symptoms demonstrated in service with the more 
recently diagnosed sinus problems post-service, his present 
condition cannot be found to be service-related.  In this 
instance, as explained below, the medical evidence does not 
demonstrate such         a relationship to service.        

Following discharge from service, there is admittedly, some 
record of intermittent treatment for sinusitis, but not with 
the extent and frequency with which there is a readily 
apparent continuity of symptomatology from service, to 
indicate an uninterrupted or clearly continuous disease 
process through the present time.         
In this regard, the veteran's SMRs demonstrate symptoms that 
were at best, intermittent in occurrence, nor is sinusitis 
included amongst those conditions for which presumptive 
service connection is available under 38 C.F.R. § 3.307 --       
so the veteran's sinusitis does not warrant consideration as 
a "chronic disease."  Rather, continuity of symptomatology 
is required here.  See 38 C.F.R. § 3.303(b). To this effect, 
the veteran's clinical history reflects that he first 
underwent treatment for a sinusitis condition post-service, 
in April 1993 at a VA medical facility -- almost three years 
after service.  Notably, a May 1991 VA general examination  
was absent for any abnormalities of the nose, sinuses, mouth 
or throat.  And after further treatment in late-1993, there 
is no record again of a sinusitis condition until March 
1999.  Thus, considering the pattern of evaluation and 
treatment for a sinus condition in and of itself, with gaps 
in treatment history, and notwithstanding whether there is 
any medical opinion militating for or against this claim 
(discussed further below), there is not the type of 
continuity of pathology to suggest a likely relationship to 
service.  It should be emphasized while it is of course 
possible that the condition observed in service over time 
caused or contributed to present sinusitis, based on the 
above record, this would have to be established by competent 
medical opinion.  See Colvin, 1 Vet. App. at 171.  

Moreover, there is no record of any competent opinion thus 
far obtained which substantiates that the veteran's 
sinusitis is attributable to military service.            
The February 2000 statement which the veteran has provided 
from Dr. W., recounts that he had been treated several times 
for sinusitis over the previous year, although it does not 
address the matter of etiology.  Also, the August 2001 VA 
medical opinion, which indicated that the paranasal sinuses 
were normal in appearance  (with respect to which, more 
recent evidence does confirm a current sinusitis condition), 
nonetheless, also addressed to some extent the issue of a 
nexus to service.  The examiner found that assuming even a 
sinusitis condition, the veteran had some nasal septal 
deviation pre-existing service, but no history of nasal 
trauma having occurred therein -- he concluded that for this 
reason, sinusitis most likely was not a service-related 
disorder.  Hence, that opinion tends to weigh against the 
veteran's claim.

Additionally, when it remanded this claim in July 2003, as 
mentioned, the Board requested that the veteran have the 
opportunity for another VA examination to determine the 
likely etiology of any current diagnosed sinusitis, to 
clarify whether this condition was service-related.  Since 
that examination was cancelled, though, the question of the 
etiology of sinusitis should be resolved through reference 
entirely to that evidence already of record.  

In light of the above, there is no tenable basis upon which 
to determine that the veteran's sinusitis is causally 
related to service.
C.	Conclusion

The Board has taken into consideration the veteran's 
assertions in adjudicating the claims on appeal.  In this 
case, since the veteran's DD-214 includes commendations that 
are considered to establish participation in combat, his own 
statement will generally be accepted as credible as to a 
disease or injury allegedly incurred in or aggravated by 
service, if consistent with the circumstances or conditions 
of military service.  See 38 C.F.R. § 1154(b) (West 2002).  
See also Arms v. West, 12 Vet. App. 188 (1999).  Concerning 
the medical issues that are determinative in the claims 
presently on appeal, however, as the veteran is a layperson 
without the required medical background and expertise, he is 
not competent to offer a diagnosis of          a current 
disability, or a probative opinion etiologically linking a 
current claimed disability to any aspect of his military 
service.  See Grottveit v. Brown,                    5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection for residuals of a perforated 
left eardrum, and for sinusitis.  So the benefit-of-the-
doubt doctrine         is not applicable, and the claims 
must be denied.   38 U.S.C.A. 5107(b);                 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).














ORDER

The claim for service connection for residuals of a 
perforated left eardrum is denied.

The claim for service connection for sinusitis is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


